Holmes, J.,
dissenting. Believing that there has been a serious violation of existing DR 5-103(B), I dissent from the majority opinion. The majority readily states that such violations occurred, but radically tempers the sanction on the basis that this court may, in the future, alter the applicable Disciplinary Rules. This seems to be a most unusual manner to administer our Disciplinary Rules.
The basic purpose underlying the Disciplinary Rule addressed in this matter is to curtail or regulate the unprofessional solicitation of clients through the advancement of monies, or the direct assistance in attorney monies, during the course of litigation. This rule has been generally accepted as a reasonable rule to effect the intended result. Until properly reviewed and amended by rule of this court, DR 5-103(B), as interpreted by the Board of Commissioners on Grievances and Discipline here, should be followed.
Therefore, I would accept the recommendation of the board in this matter that each respondent receive a six-month suspension from the practice of law, but that the suspension be stayed on the condition that there are no further violations of DR 5-103(B).
Moyek, C.J., concurs in the foregoing dissenting opinion.